                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

Civil Action No. 18-cv-00824-KLM

CHRISTINA MARTINEZ,

       Plaintiff,

v.

NANCY A. BERRYHILL, Acting Commissioner, Social Security Administration,

     Defendant.
______________________________________________________________________

                                ORDER
______________________________________________________________________
ENTERED BY MAGISTRATE JUDGE KRISTEN L. MIX

       This matter is before the Court1 on the Social Security Administrative Record

[#16],2 filed June 8, 2018, in support of Plaintiff’s Complaint [#1] seeking review of the

decision of Defendant Nancy A. Berryhill, Acting Commissioner of the Social Security

Administration, (“Defendant” or “Commissioner”) denying Plaintiff’s claim for disability

insurance benefits pursuant to Title II of the Social Security Act (the “Act”), 42 U.S.C. § 401

et seq., and for supplemental security income benefits pursuant to Title XVI of the Act, 42

U.S.C. § 1381 et seq. On July 18, 2018, Plaintiff filed an Opening Brief [#20] (the “Brief”),

and Defendant filed a Response [#21] in opposition. No reply was filed. The Court has

jurisdiction to review the Commissioner’s final decision under 42 U.S.C. §§ 405(g) and


       1
         The parties consented to proceed before the undersigned for all proceedings pursuant
to 28 U.S.C. § 636(c) and D.C.COLO.LCivR 72.2. See [#18, #22].
       2
          “[#16]” is an example of the convention the Court uses to identify the docket number
assigned to a specific paper by the Court’s case management and electronic case filing system
(CM/ECF). This convention is used throughout this Order.

                                              -1-
1383(c). The Court has reviewed the entire case file and the applicable law and is

sufficiently advised in the premises. For the reasons set forth below, the decision of the

Commissioner is AFFIRMED.

                                       I. Background

       Plaintiff alleges that she became disabled at the age of sixty-one on March 15, 2013.

Tr. 10, 77.3 On July 10, 2013, Plaintiff filed applications for disability insurance benefits

under Title II and for supplemental security income under Title XVI. Tr. 10. On October

5, 2016, an Administrative Law Judge (the “ALJ”) issued an unfavorable decision. Tr. 20.

       The ALJ determined that Plaintiff met the insured status requirements of the Act

through December 31, 2016, and that Plaintiff had not engaged in substantial gainful

activity (“SGA”) since March 15, 2013, the alleged onset date. Tr. 12. The ALJ found that

Plaintiff suffers from two severe impairments: (1) hepatitis C, and (2) history of head trauma

with surgical alleviation of hematoma. Tr. 12. However, the ALJ also found that these

impairments, individually or in combination, do not meet or medically equal “the severity of

one of the listed impairments in 20 CFR Part 404, Subpart P, Appendix 1 (20 CFR

404.1520(d), 404.1525, 404.1526, 416.920(d), 416.925 and 416.926).” Tr. 15. The ALJ

next concluded that Plaintiff has the residual functional capacity (“RFC”) to perform the full

range of light work. Tr. 16. Based on the RFC and the testimony of an impartial vocational

expert (“VE”), the ALJ found that Plaintiff could perform her past relevant work as an

accountant. Tr. 19. He therefore found Plaintiff not disabled at step four of the sequential

evaluation. Tr. 20. The ALJ’s decision has become the final decision of the Commissioner


       3
          The Court refers to the Transcript of the Administrative Proceedings, located at Docket
Nos. 16 through 16-9 by the sequential transcript numbers instead of the separate docket numbers.

                                              -2-
for purposes of judicial review. 20 C.F.R. §§ 404.981, 416.1481.

                      II. Standard of Review and Applicable Law

       Pursuant to the Act:

       [T]he Social Security Administration is authorized to pay disability insurance
       benefits and Supplemental Security Income to persons who have a
       “disability.” A person qualifies as disabled, and thereby eligible for such
       benefits, “only if his physical or mental impairment or impairments are of such
       severity that he is not only unable to do his previous work but cannot,
       considering his age, education, and work experience, engage in any other
       kind of substantial gainful work which exists in the national economy.”

Barnhart v. Thomas, 540 U.S. 20, 21-22 (2003) (quoting 42 U.S.C. §§ 423(d)(2)(A),

1382c(a)(3)(B)). Under the applicable legal standard, a claimant is disabled if he or she

is unable “to engage in any substantial gainful activity by reason of any medically

determinable physical or mental impairment . . . which has lasted or can be expected to last

for a continuous period of not less than twelve months.” 42 U.S.C. § 423(d)(1)(a); see also

Wall v. Astrue, 561 F.3d 1048, 1051 (10th Cir. 2009) (quoting 20 C.F.R. § 416.905(a)). The

existence of a qualifying disabling impairment must be demonstrated by “medically

acceptable clinical and laboratory diagnostic” findings.         42 U.S.C. §§ 423(d)(3),

423(d)(5)(A).

       “When a claimant has one or more severe impairments the Social Security [Act]

requires the [Commissioner] to consider the combined effects of the impairments in making

a disability determination.” Campbell v. Bowen, 822 F.2d 1518, 1521 (10th Cir. 1987)

(citing 42 U.S.C. § 423(d)(2)(C)). However, the mere existence of a severe impairment or

combination of impairments does not require a finding that an individual is disabled within

the meaning of the Act. To be disabling, the claimant’s condition must be so functionally



                                             -3-
limiting as to preclude any substantial gainful activity for at least twelve consecutive

months. See Kelley v. Chater, 62 F.3d 335, 338 (10th Cir. 1995).

       The Court reviews a final decision by the Commissioner by examining the

administrative record and determining “whether the [ALJ’s] factual findings are supported

by substantial evidence in the record and whether the correct legal standards were

applied.” Wilson v. Astrue, 602 F.3d 1136, 1140 (10th Cir. 2010). However, the Court

“may neither reweigh the evidence nor substitute [its] judgment for that of the agency.”

Harper v. Colvin, 528 F. App’x 887, 890 (10th Cir. 2013) (quoting Barnett v. Apfel, 231 F.3d

687, 689 (10th Cir. 2000)). In other words, the Court does not reexamine the issues de

novo. Sisco v. U.S. Dep’t of Health & Human Servs., 10 F. 3d 739, 741 (10th Cir. 1993).

Thus, even when some evidence could support contrary findings, the Court “may not

displace the agency’s choice between two fairly conflicting views,” even if the Court may

have “made a different choice had the matter been before it de novo.” Oldham v. Astrue,

509 F.3d 1254, 1257-58 (10th Cir. 2007).

A.     Legal Standard

       The Social Security Administration uses a five-step framework to determine whether

a claimant meets the necessary conditions to receive Social Security benefits. See 20

C.F.R. §§ 404.1520, 416.920. The claimant bears the burden of proof at steps one through

four, and if the claimant fails at any of these steps, consideration of any subsequent step

or steps is unnecessary. Williams v. Bowen, 844 F.2d 748, 750 (10th Cir. 1988) (“If a

determination can be made at any of the steps that a claimant is or is not disabled,

evaluation under a subsequent step is not necessary.”). The Commissioner bears the

burden of proof at step five. Bowen v. Yuckert, 482 U.S. 137, 146 n.5 (1987).

                                            -4-
       Step one requires the ALJ to determine whether a claimant is “presently engaged

in substantial gainful activity.” Wall, 561 F.3d at 1052 (quoting Allen v. Barnhart, 357 F.3d

1140, 1142 (10th Cir. 2004)). If not, the ALJ considers at step two whether a claimant has

“a medically severe impairment or impairments.” Id. “An impairment is severe under the

applicable regulations if it significantly limits a claimant’s physical or mental ability to

perform basic work activities.” Wall, 561 F.3d at 1052 (citing 20 C.F.R. § 404.1521). Next,

at step three, the ALJ considers whether a claimant’s medically severe impairments are

equivalent to a condition “listed in the appendix of the relevant disability regulation,” i.e., the

“Listings.” Wall, 561 F.3d at 1052 (quoting Allen, 357 F.3d at 1142). “If a claimant’s

impairments are not equivalent to a listed impairment, the ALJ must consider, at step four,

whether a claimant’s impairments prevent [him or her] from performing [his or her] past

relevant work.” Wall, 561 F.3d at 1052 (citing Allen, 357 F.3d at 1142). “Even if a claimant

is so impaired, the agency considers, at step five, whether [he or she] possesses the

sufficient [RFC] to perform other work in the national economy.” Id.

B.     Substantial Evidence

       An ALJ must consider all evidence and explain why he or she finds a claimant not

disabled. Clifton v. Chater, 79 F.3d 1007, 1009 (10th Cir. 1996). However, the ALJ need

not specifically “reference everything in the administrative record.” Wilson, 602 F.3d at

1148. “Substantial evidence is such relevant evidence as a reasonable mind might accept

as adequate to support a conclusion.” Id. at 1140 (internal quotation marks omitted). “It

requires more than a scintilla, but less than a preponderance.” Lax v. Astrue, 489 F.3d

1080, 1084 (10th Cir. 2007). A decision by the ALJ is not based on substantial evidence

“if it is overwhelmed by other evidence in the record . . . .” Grogan v. Barnhart, 399 F.3d

                                               -5-
1257, 1261-62 (10th Cir. 2005). In other words, the Court’s determination of whether the

ALJ has supported his or her ruling with substantial evidence “must be based upon the

record taken as a whole.” Washington v. Shalala, 37 F.3d 1437, 1439 (10th Cir. 1994).

Further, evidence is not substantial if it “constitutes mere conclusion.” Musgrave v.

Sullivan, 966 F.2d 1371, 1374 (10th Cir. 1992). In addition, “if the ALJ failed to apply the

correct legal test, there is a ground for reversal apart from a lack of substantial evidence.”

Thompson v. Sullivan, 987 F.2d 1482, 1487 (10th Cir. 1993).

                                        III. Analysis

       Plaintiff broadly argues that the ALJ erred because “substantial evidence does not

support [ALJ] Bryce Baird’s findings of fact and the ALJ’s resolution of the mixed questions

of law and fact, including but not limited to the ALJ’s determination of Plaintiff’s [RFC] are

not supported by substantial evidence or the law governing Social Security claims.” [sic]

Brief [#20] at 11. While Plaintiff’s brief provides a thorough overview of certain parts of

Social Security law, and perhaps makes some public policy argument as to why certain

parts of the system should be changed, there is little argument grounded in the specific

facts of Plaintiff’s case. In fact, Defendant argues that the ALJ’s decision should be

affirmed “because Plaintiff has not raised any well-developed challenges to the ALJ’s

findings or to his ultimate determination that she was not disabled.” Response [#21] at 5.

The Court generally agrees with this assessment of Plaintiff’s Brief [#20]. However, the

Court finds it appropriate to address those arguments it can discern, even if

underdeveloped.

A.     The ALJ’s Development of the Record

       Plaintiff appears to make an argument that the ALJ failed to sufficiently develop the

                                             -6-
record. Brief [#20] at 25-26 (“Furthermore, the ALJ clearly failed to inquire and fully and

fairly develop the record with regard to the effect of Plaintiff’s traumatic brain injury and

resultant subdural hematoma, affected her ability to perform substantial gainful activity.”

[sic]).

          “A social-security claimant bears the burden of proving she is disabled . . . .”

Todorova v. Commissioner, SSA, 762 F. App’x 510, 514 (10th Cir. 2019) (citing Maes v.

Astrue, 522 F.3d 1093, 1096 (10th Cir. 2008)). The ALJ bears the burden of ensuring “that

an adequate record is developed during the disability hearing consistent with the issues

raised.” Todorova, 762 F. App’x at 514 (quoting Cowan v. Astrue, 552 F.3d 1182, 1187

(10th Cir. 2008)). The ALJ’s “duty is heightened when the claimant is unrepresented,” id.,

which is not the situation here because Plaintiff was represented at the hearing held before

the ALJ on February 11, 2016. Tr. 37. “[W]hen the claimant is represented by counsel at

the administrative hearing, the ALJ should ordinarily be entitled to rely on the claimant’s

counsel to structure and present claimant’s case in a way that the claimant’s claims are

adequately explored.” Hawkins v. Chater, 113 F.3d 1162, 1167 (10th Cir. 1997). “Thus,

in a counseled case, the ALJ may ordinarily require counsel to identify the issue or issues

requiring further development.” Id.

          Plaintiff argues that the ALJ failed to adequately develop the record concerning how

her brain injury and subdural hematoma affected her ability to perform SGA. Brief [#20] at

25-26. However, there is no indication as to how, precisely, the ALJ failed to meet his

burden. Plaintiff’s counsel asked the ALJ to keep the record open to receive additional

medical records after the hearing. Tr. 42, 75. The ALJ did so and accepted the additional

evidence into the record before making his decision. Tr. 420-40. Plaintiff does not suggest

                                               -7-
that the ALJ should have ordered a consultative examination, or that one was even

requested by her counsel. See, e.g., Hawkins, 113 F.3d at 1168 (“In the absence of such

a request by counsel, we will not impose a duty on the ALJ to order a consultative

examination unless the need for one is clearly established in the record.”). Plaintiff does

not suggest that there were more medical records which were not obtained and given to

the ALJ prior to his decision. To the extent Plaintiff suggests that the ALJ should have

“inquire[d]” more at the hearing about how the injury affected Plaintiff’s ability to work,

Plaintiff’s counsel should have endeavored to fill in any perceived gaps. See Glass v.

Shalala, 43 F.3d 1392, 1394-96 (10th Cir.1994) (denying request to remand case for further

development of the record where the ALJ had carefully explored the claimant’s claims and

where counsel representing the claimant failed to specify the additional information sought).

Plaintiff does not suggest with any specificity that the ALJ should have developed the

record in any other way. Rather, at most, Plaintiff appears to suggest that the ALJ did not

adequately discuss the evidence that was already before him, a separate issue which the

Court addresses below.

       Accordingly, the Court finds no reversible error in connection with the ALJ’s

development of the record.

B.     The ALJ’s Discussion of the Record

       In part, Plaintiff states: “Additionally, after traumatic brain injury [there is] some

degree of neuropsychological impairment.” [sic] Brief [#20] at 25. “Yet, there is no

discussion comparing plaintiff’s testimony at the administrative hearing with any residual

number traumatic brain injury.” Id. Plaintiff does not cite to the record or to any legal

authority in support of this argument. Indeed, it is unclear from the briefs or from a search

                                             -8-
of case law precisely what a “residual number traumatic brain injury” is and what impact it

could potentially have on the ALJ’s decision. In the absence of further briefing on this

issue, the Court cannot find that the ALJ committed reversible error on this point.

       Similarly, Plaintiff states that “the ALJ failed to take into account the Plaintiff’s strong

work record and high earnings” and that he “failed to account for why the Plaintiff, a person

with a masters in accounting, stopped working as an accountant.” Brief [#20] at 25.

However, Plaintiff does not connect these statements directly to any specific portion of the

ALJ’s opinion and does not cite the record or show how these arguments could result in

reversal of the ALJ’s decision. In the absence of further briefing on this issue, the Court

cannot find that the ALJ committed reversible error on this point.

       Plaintiff’s most well-developed argument concerns August 3, 2015 medical records

consisting of hospital discharge instructions after Plaintiff’s hematoma surgery. Brief [#20]

at 24-25. In this regard, the ALJ stated:

       I have given little weight to the hospital discharge instructions from August
       3, 2015 stating that the claimant should avoid strenuous activity or lifting
       greater than 10 pounds (one gallon of milk) and that she should avoid heavy
       house and garden work. These instructions were issued several days after
       the claimant had undergone a surgical procedure to alleviate subdural
       hematoma, while [she] was still in the early stages of recovery from this
       procedure. There is no medical evidence to suggest that these exertional
       limitations remained in effect for any long-term timeframe.

Tr. 19 (internal citation omitted). Plaintiff argues that “[t]he problem of courses [sic] that

there is no medical evidence to suggest that these exertional limits have not remained in

effect.” Brief [#20] at 25.

       As noted earlier, the Court “may neither reweigh the evidence nor substitute [its]

judgment for that of the agency.” Harper, 528 F. App’x at 890. Thus, even when some


                                               -9-
evidence could support contrary findings, the Court “may not displace the agency’s choice

between two fairly conflicting views,” even if the Court may have “made a different choice

had the matter been before it de novo.” Oldham, 509 F.3d at 1257-58. Here, the Court

finds the ALJ’s interpretation of the evidence to be eminently reasonable. Plaintiff was

admitted to the hospital on July 20, 2015, underwent the above-described surgical

procedure, and was released with post-surgery instructions on August 3, 2015. Tr. 408.

Despite Plaintiff’s assertion to the contrary, the instructions themselves were limited in

scope in terms of time; Plaintiff was told that she could progressively increase her

ambulation and lift no more than ten pounds until she had her follow-up with the doctor,

which was scheduled for one month later. Tr. 409. There is no indication in the record that

any of these restrictions continued to be medically-imposed after her follow-up

appointment. “The burden to prove disability in a social security case is on the claimant,

and to meet this burden, the claimant must furnish medical and other evidence of the

existence of the disability.” Branum v. Barnhart, 385 F.3d 1268, 1271 (10th Cir. 2004).

Because Plaintiff has pointed the Court to no evidence that these restrictions continued for

the long-term, the Court cannot find that the ALJ erred in his interpretation of this medical

record.

       Accordingly, based on the argument provided, the Court finds no reversible error in

connection with the ALJ’s discussion of the record.

                                     IV. Conclusion

       For the foregoing reasons,

       IT IS HEREBY ORDERED that the decision of the Commissioner that Plaintiff is not



                                            -10-
disabled is AFFIRMED.

        IT IS FURTHER ORDERED that each party shall bear its own costs and attorney’s

fees.



        Dated: August 23, 2019




                                         -11-
